DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 6, 10, 11 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0357197 to Peethala et al.
Regarding Claim 1, Peethala et al. teaches a substrate processing method (Figure 4), comprising: holding a substrate on which a boron-containing silicon film is formed (Figure 1); supplying an oxidative aqueous solution including hydrofluoric acid and nitric acid (HNA) to the held substrate; and etching the boron-containing silicon film of the substrate with the oxidative aqueous solution.
Regarding Claim 2, Peethala et al. teaches (Paragraph 27) a mixing ratio between the hydrofluoric acid and the nitric acid in the oxidative aqueous solution is in a range from 1:1 to1:10.
Regarding Claims 4 and 9, Peethala et al. teaches the oxidative aqueous solution further includes acetic acid.
Regarding Claims 7 and 12, Peethala et al. teaches in the supplying of the oxidative aqueous solution, the oxidative aqueous solution is supplied to an entire surface of the substrate.
Regarding Claims 3 and 8, Peethala et al. does not expressly teach a temperature of the oxidative aqueous solution is in a range from 20°C to 80°C. However, a temperature range from 20°C to 80°C is reasonably expected to be provided (inherent) for the acid mixture to provide the etching rate, since above room temperature (above 20°C) is reasonably expected to provide a suitable etching rate and a temperature below 80°C would reasonably be expected in an open apparatus to control evaporation in the well-known manner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357197 to Peethala et al. in view of US 2017/0194194 to Tsai et al. 
Regarding Claims 3 and 8, as applied above, Peethala et al. teaches the method of the invention substantially as claimed, but does not expressly teach a temperature of the oxidative aqueous solution is in a range from 20°C to 80°C.  However, the usable temperature range for acid mixtures is well known in the Prior Art. For example, Tsai et al. teaches etching P+ silicon with HNA at a temperature of 20-30°C (Paragraph 33). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a temperature of the oxidative aqueous solution in a range from 20°C to 80°C with predictable results. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716